PER CURIAM.
The defendant, Johnny Lee Bradford, was tried by a jury and convicted of the crime of theft, La.R.S. 14:67. He was sentenced to six years at the Louisiana State Penitentiary. He appeals his conviction on the basis of one bill of exception reserved and perfected during the proceedings.
By this bill, counsel contends that it was error for the trial court to overrule his objection to the introduction of certain oral inculpatory statements made by defendant, on the basis that they were not freely and voluntarily given, but rather were the product of non-fulfilled inducements and promises.
; In its “Per Curiam” attached to the Bill of Exceptions, the trial court found,
“Defendant apparently was attempting to contend that he made the inculpatory statement because he hoped for assistance in regard to another violation, but if so, there was no evidence to indicate that this state of mind resulted from any act, inducement, promise or any other suggestive or persuasive conduct on the part of any police officer.”
The trial judge also found that the defendant had been given the proper Miranda warnings prior to his making the statements.
Such a factual determination by the trial judge is given great weight and will not be disturbed unless clearly erroneous. State v. Hall, 257 La. 253, 242 So.2d 239 (1970). We find no such error. Since we find the statements to be voluntary, they are admissible in their entirety. La.R.S. 15:451.
For this reason, the conviction and sentence are affirmed.
BARHAM, J., dissents and assigns reasons.